Name: Commission Regulation (EC) No 599/2003 of 1 April 2003 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  production;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32003R0599Commission Regulation (EC) No 599/2003 of 1 April 2003 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 085 , 02/04/2003 P. 0015 - 0016Commission Regulation (EC) No 599/2003of 1 April 2003amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EEC) No 2092/91(1) of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, as last amended by Commission Regulation (EC) No 223/2003(2), and in particular the second indent of Article 13 thereof,Whereas:(1) Preservation of animal-health and welfare must be based first and foremost upon prevention, thanks to measures such as the appropriate selection of breeds and strains and appropriate balanced diets.(2) Regulation (EEC) No 2092/91 imposes precise feeding constraints. In particular, the supply of essential substances, such as vitamins, should be covered by natural inputs.(3) Harmonised rules for the organic livestock production are quite recent and breeders still may encounter difficulties in obtaining animals with the capacity to adapt to local conditions and/or to adequate management systems and in providing their animals with all the essential elements they need for harmonious growth, in particular with regard to certain liposoluble vitamins in the case of ruminants.(4) A derogation is therefore needed to authorise under specific conditions, exceptionally and only for a transitional period, the use of vitamins A, D and E.(5) That authorisation shall be accompanied by an obligation on the Member States to inform the Commission thereof.(6) The Committee, provided for in Article 14 of Regulation (EEC) No 2092/91, has not delivered an opinion within the time limit set by its chairman. According to the fourth paragraph of Article 14 of Regulation (EEC) No 2092/91, the Commission has transmitted the proposal to the Council. Since the Council has not taken a position within the three-month time limit provided for in the fifth paragraph of Article 14 of the same Regulation (EEC) No 2092/91, the proposed measures are to be adopted by the Commission,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2092/91 is amended as follows:(a) Annex I Part B is amended in accordance with point 1 of the Annex to this Regulation;(b) Annex II Parts C and D are amended in accordance with point 2 of the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 31, 6.2.2003, p. 3.ANNEX1. Point 4.10 of Annex I, Part B, to Regulation (EEC) No 2092/91 is replaced by the following text:"4.10. For poultry, the feed formula used in the fattening stage must contain at least 65 % of a mixture of cereals, protein crops and oilseeds."2. Annex II to Regulation (EEC) No 2092/91 is amended as follows:(a) in Part C, the following point 2.3 is added:"2.3. Eggs and egg products for use as poultry feed, preferably from the same holding.";(b) Part D is amended as follows:(i) in point 1.2, the following subparagraph is added:"By derogation from the first subparagraph, and during a transitional period ending on 31 December 2005, the competent authority of each Member State may authorise the use of synthetic vitamins of types A, D and E for ruminants in so far as the following conditions are met:- the synthetic vitamins are identical to the natural vitamins and,- the authorisation issued by the Member States is founded on precise criteria and notified to the Commission.Producers may benefit from this authorisation only if they have demonstrated to the satisfaction of the inspection body or authority of the Member State that the health and welfare of their animals cannot be guaranteed without the use of these synthetic vitamins."(ii) in point 2, the following text is added:- "Brewer's yeasts".